DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…the memory….a trained ML model…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). there is insufficient antecedent basis for the claim limitation “memory”; and 
(ii). the term “ML” is not defined. For this office action, the Examiner assumes “ML” stands for “machine learning” according to paragraph 5 of the application’s specification. 
	Dependent claims 2-17 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-17 are depending on the rejected independent claim 1. 
	Regarding claim 10, the claim limitation “…applies the stored ML model…” should be “…applies the trained ML model…” according to antecedent basis requirement if referring back to previously defined “trained ML model” in claim 1, otherwise the claim should clearly define the differences.
	Regarding claim 11, the claim limitation “…at least of…a second status of the main power supply of the at least one second enclosed space, second frequency information associated with the main power supply of the at least one second enclosed space, second phase information associated with the main power supply of the at least one second enclosed space, or second voltage information associated with the main power supply of the at least one second enclosed space.” being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because –
(i). Is that “at least of” supposed to be “at least one of”? and
(ii). there is insufficient antecedent basis for second underlined portion of the claim limitation “the main power supply of the at least one second enclosed space”; according to claim 1, which states “a main power supply of a first enclosed space”, and it is appeared to be different from “the main power supply of the at least one second enclosed space” in claim 11, thus the second underlined portion of the claim limitation should be clearly defined. 
	Regarding claim 13, the claim limitation “…at least of…” should be “at least one of”. 

Allowable Subject Matter
4.	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations.

5.	Claims 18-20 are allowed.
Claims 18 and 19 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…determining second information which indicates a power consumption of one or more electrical appliances in the first enclosed space based on the determined first information; determining third information associated with one or more secondary power supplies in the first enclosed space; applying a trained machine learning (ML) model on the determined first information, the second information, and the third information; determining scheduling information based on the application of the ML model, wherein the determined scheduling information indicates a schedule for the one or more secondary power supplies to power the one or more electrical appliances in the first enclosed space during the disruption; and controlling the one or more secondary power supplies to power the one or more electrical appliances, based on the determined scheduling information.” as set forth in the claims.

Claim 20 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…determining second information which indicates a power consumption of one or more electrical appliances in the first enclosed space based on the determined first information; determining third information associated with one or more secondary power supplies in the first enclosed space; applying a trained machine learning (ML) model on the determined first information, the second information, and the third information; determining scheduling information based on the application of the ML model, wherein the determined scheduling information indicates a schedule for the one or more secondary power supplies to power the one or more electrical appliances in the first enclosed space during the disruption; and controlling the one or more secondary power supplies to power the one or more electrical appliances, based on the determined scheduling information.” as set forth in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849